Owsley, J.,
dissenting: The effect of this opinion is to require a customer in a store, when turning into an aisle between displays of merchandise, to stop and view the floor before proceeding. A customer who fails to do so is guilty of contributory negligence as a matter of law.
The opinion cites several cases holding that the issue of contributory negligence is factual when a customer falls over an object on the floor while looking at displayed merchandise. Plaintiff, in this case, was looking for the cash register to pay for her purchases when *49she rounded the comer of an aisle, took three or four steps, and fell over a box six to eight inches in height. The majority opinion bases its decision on the distinction between looking for merchandise and looking for the cash register to pay for merchandise. A customer is not guilty of contributory negligence as a matter of law if looking at merchandise, but is guilty of contributory negligence as a matter of law if looking for a place to pay for it. I find it impossible to make this distinction. I would reverse the trial court and direct the issue of contributory negligence to be submitted to a jury.